DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/15/2021.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a filler feeder configured to feed filler in claim 1;
a first cleaning liquid feeder configured to feed a cleaning liquid in Claim 1; 
a nozzle mover configured to move the at least one nozzle in Claim 8; and
an inert gas feeder configured to feed an inert gas in Claim 12.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the at least one nozzle is directed toward the substrate with  a segment of a travelling direction projected on the rear side of the substrate being parallel to a perpendicular direction to a direction from a center of the substrate toward a reaching point…”  As presented, the claim language is unclear.  Applicant appears to mean “…the at least one nozzle is directed toward the substrate with a segment of a travelling direction projected on the rear side of the substrate being parallel to a direction which is perpendicular to a direction from a center of the substrate toward a reaching point…”  The limitation will be interpreted as such.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishimaru (JP 2004022783; machine translation referenced herein).
Regarding Claim 1:  Ishimaru teaches a substrate processing apparatus to process a substrate having an upper side and a rear side, the apparatus comprising:
a substrate holder (Fig. 3, element 102) configured to rotate the substrate while holding a central portion of the rear side of the substrate;
a filler feeder (element 103) configured to feed filler to the upper side of the substrate held by the substrate holder; and
a first cleaning liquid feeder (element 106) configured to feed a cleaning liquid to the rear side of the substrate held by the substrate holder, wherein 
the first cleaning liquid feeder feeds the cleaning liquid toward an area, held by the substrate holder, of the rear side of the substrate.
Regarding Claim 2:  Ishimaru teaches the elements of Claim 1 as discussed above, and further teaches that the substrate holder allows the substrate holder to stick to the central portion of the rear side of the substrate [0066].
Regarding Claim 3:  Ishimaru teaches the elements of Claim 1 as discussed above.  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).  Ishimaru teaches that the first cleaning liquid feeder feeds the cleaning liquid to the rear side of the substrate.  The structure of the feeder is 
Regarding Claim 4:  Ishimaru teaches the elements of Claim 1 as discussed above.  Ishimaru teaches that the first cleaning liquid feeder has at least one nozzle (element 106) that ejects the cleaning liquid.
Regarding Claim 5:  Ishimaru teaches the elements of Claim 4 as discussed above.  Ishimaru further teaches that the at least one nozzle is directed toward the substrate with a segment of a travelling direction projected on the rear side of the substrate being parallel to a direction which is perpendicular to a direction from a center of the substrate toward a reaching point, the travelling direction being a travelling direction of the cleaning liquid just before the cleaning liquid reaches the reaching point on the rear side of the substrate (e.g., the cleaning nozzle 106 is projecting into the plane of the substrate).
Regarding Claim 6:  Ishimaru teaches the elements of Claim 4, as discussed above.  Ishimaru further teaches that the at least one nozzle includes a first nozzle (element 106) and a second nozzle (107), and a distance from the center of the substrate toward a reaching point on the substrate to which the first nozzle ejects a cleaning liquid is different from a distance from the center of the substrate toward a reaching point on the substrate to which the second nozzle ejects a cleaning liquid.
Regarding Claims 9 and 10:  Ishimaru teaches the elements of Claim 1 as discussed above.  Ishimaru further teaches a second cleaning liquid feeder (element 107) configured to feed a cleaning liquid for cleaning an edge of the substrate.  Ishimaru teaches that a distance from the center of the substrate to a point on the substrate to which the cleaning liquid from .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru (JP 2004022783; machine translation referenced herein) as applied to claim 6 above.
Regarding Claim 7:  Ishimaru teaches the elements of Claim 6 as discussed above but does not expressly disclose that the cleaning liquid ejected from the first nozzle is different than the cleaning liquid ejected from the second nozzle.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide different cleaning liquid sources (e.g., different concentrations of solvent or different solutions) in order to provide a an optimized cleaning to the substrate surface.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru (JP 2004022783; machine translation referenced herein) as applied to claim 4 above, and further in view of Yoshida (US 2017/0140917) and Emoto et al. (US 2017/0182515).
Regarding Claim 8:  Ishimaru teaches the elements of Claim 4 as discussed above.  Ishimaru teaches separate nozzles (elements 106 and 107) to supply the cleaning liquid across .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru (JP 2004022783; machine translation referenced herein) as applied to claim 1 above, and further in view of Kawakami et al. (US 2018/0284616).
Regarding Claim 11:  Ishimaru teaches the elements of Claim 1 as discussed above.  Ishimaru does not expressly disclose a component contained in the cleaning liquid.  However, Ishimaru teaches that the component may be an organic solvent to cleaning a resist liquid .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru (JP 2004022783; machine translation referenced herein) as applied to claim 1 above, and further in view of Yamada (US 2006/0234503).
Regarding Claim 12:  Ishimaru teaches the elements of Claim 1 as discussed above.  Ishimaru does not expressly disclose an inert gas feeder.  However, Yamada teaches a substrate processing apparatus comprising an inert gas feeder (Fig. 12, element 14) configured to feed an inert gas to the rear side of a substrate for the purpose of supplying a drying gas to the surface [0197].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ishimaru with an inert gas feeder to supply an inert gas to the rear side of the substrate to assist the drying of the substrate surface, as suggested by Yamada.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714